Citation Nr: 0217613	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  97-24 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
hearing loss and status post aortofemoral bypass for 
peripheral vascular disease with claudication and clots.

2.  Entitlement to service connection for coronary artery 
disease, chronic obstructive pulmonary disease (COPD), and 
an eye disability.

3.  Entitlement to compensation pursuant to the provisions 
of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2002) for bilateral hearing loss 
and eye disability.

4.  Entitlement to an increased evaluation for residuals of 
dorsolumbar spine injury with traumatic arthritis, evaluated 
as 40 percent disabling.

5.  Entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU).


(The issues of entitlement to compensation pursuant to the 
provisions 38 U.S.C.A. 
§ 1151 for artery disease including coronary artery disease, 
status post aortofemoral bypass for peripheral vascular 
disease with impotency, claudication and clots, COPD, and a 
TDIU are the subjects of a future decision.) 


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
May 1969, with approximately eight years, seven months of 
other service.  This other service has not been verified.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Albuquerque, New 
Mexico Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in September 1997, and before the 
undersigned Member of the Board in September 2001, 
transcripts of which has been associated with the claims 
file.

In December 2001, after adjudicating other issues then 
pending on appeal, the Board most recently remanded the case 
to the RO for further development and adjudicative actions.  

In October 2002 the RO most recently affirmed the 
determinations previously entered, but granted service 
connection for degenerative changes of the cervical spine 
with assignment of 10 percent evaluation effective December 
22, 1999.  Accordingly, the issue of entitlement to service 
connection for a cervical spine disability is no longer on 
appeal as the maximum benefit sought on appeal has been 
granted.  

The case is once more before the Board for appellate 
consideration.  

The Board is undertaking additional development on the 
issues of entitlement to compensation benefits pursuant to 
the provisions 38 U.S.C.A. § 1151 for artery disease 
including coronary artery disease, status post aortofemoral 
bypass for peripheral vascular disease with impotency, 
claudication and clots, COPD, and a TDIU pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  In September 1995 the RO denied reopening the claim of 
entitlement to service connection for hearing loss.  

2.  The RO denied entitlement to service connection for 
status post aortofemoral bypass for peripheral vascular 
disease with claudication and clots when it issued an 
unappealed rating decision in November 1997.  




3.  The evidence submitted since the September 1995 and 
November 1997 rating decisions does not bear directly and 
substantially upon the issues at hand, is essentially 
cumulative or duplicative, and by itself or in connection 
with the evidence of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims. 

4.  An artery condition including coronary artery disease, 
COPD and an eye disability were not present in service or 
for many years thereafter; nor was  coronary artery disease 
or bronchiectasis disabling to a compensable degree during 
the first post service year.

5.  There is no probative, competent medical evidence 
linking postservice diagnosed coronary artery disease, COPD 
and eye disability and service.

6.  Refractive error is not a disease or injury for purposes 
of payment of compensation benefits.

7.  The probative, competent medical evidence of record 
establishes that the period VA hospitalization and treatment 
in September 1996 including aortofemoral bypass for 
peripheral vascular disease with claudication and clots or 
other VA treatment did not result in additional hearing loss 
and/or eye disabilities as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.  

8.  Residuals of lumbar spine injury are productive of 
severe limitation of motion of the lumbar spine.

9.  Residuals of a dorsal spine injury are manifested by 
moderate to severe limitation of motion.  




CONCLUSIONS OF LAW

1.  Evidence submitted since the September 1995 and November 
1997 decisions wherein the RO denied the reopening the claim 
of entitlement to service connection for hearing loss and 
denied entitlement to service connection for status post 
aortofemoral bypass for peripheral vascular disease with 
claudication and clots, respectively, is not new and 
material, and the veteran's claims for those benefits have 
not been reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 7105(c) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2002). 

2.  Coronary artery disease, COPD and an eye disability for 
VA compensation purposes were not incurred in or aggravated 
by active service; nor may coronary artery disease and 
bronchiectasis be presumed to have been incurred in service.  
38 U.S.C.A. 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. 3.303(c)(d), 3.307, 3.309 (2002).

3.  The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for hearing loss and 
disability of the eyes, have not been met.  38 U.S.C.A. §§ 
1151, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.358 
(2002). 

4.  The criteria for disability rating in excess of 40 
percent for residuals of a lumbar spine injury with 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 
(2002).

5.  The criteria for a separate compensable evaluation of 10 
percent for residuals of a dorsal spine injury have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5291 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's service medical records are silent for 
peripheral vascular disease with claudication and clots, 
coronary artery disease, COPD, hearing loss, and an eye 
disorder. 

A May 1969 physical examination report for separation from 
service shows normal clinical evaluations of the eyes, 
cardiovascular system, vascular system and respiratory 
system.  A chest x-ray was negative.  Blood pressure was  
106/72.  Uncorrected near and far vision was 20/20, 
bilaterally.  An audiometry evaluation was silent for 
hearing loss disability.  A report of medical history shows 
the veteran complained of an unspecified eye problem.  He 
denied any hearing loss, respiratory, cardiovascular and 
vascular problems.  

Post service medical records are silent for pertinent 
disability for many years following service separation.

VA general medical examination reports in April 1970 and 
March 1986 show normal vision and hearing acuity.  Eye 
examination showed no pathology.  Pupils reacted equally to 
light and accommodation.  Eye movements and field of vision 
were normal.  Cardiovascular evaluation was normal.  (Blood 
pressure was 122/70 in April 1970 and 110/92 in March 1986.)  
Vascular system was normal.  Respiratory system was normal.  
No pathology was found.  

In October 1991 the RO denied entitlement to service 
connection for hearing loss as not shown in active service.  
The veteran was notified of the decision but did not file a 
timely appeal.  





A favorable Social Security Administration (SSA) decision 
shows disability benefits were awarded from September 1982.  
It was noted by the administrative law judge that the 
veteran's disabilities were severe status post laminectomy 
and diskectomy for herniated disk, anxiety and depression.  

In September 1986 the Board denied entitlement to service 
connection for postoperative laminectomy, diskectomy and 
foraminectomy at L4-L5 or herniated nucleus pulposus.

A May 1994 VA medical record shows the veteran complained of 
recent increased hearing loss.  

A June 1994 VA audiometry evaluation shows a bilateral 
sensorineural hearing loss.  The veteran noted a worsening 
of his hearing loss due to noise exposure from yard and home 
maintenance work.  

In September 1995 the RO determined that no new and material 
evidence was submitted to reopen the claim of entitlement to 
service connection for hearing loss.  The veteran was 
notified of the decision but did not file an appeal.  

In March 1996 the VA Department of Vocational Rehabilitation 
and Counseling Division determined that the veteran's 
service-connected and nonservice-connected disabilities 
materially contributed to infeasibility to be trained so as 
to acquire and sustain employment.  

An April 1996 VA hospital summary refers to treatment for 
bilateral iliac stenoses with thrombus in the right iliac.  
The veteran complained of a six months history of 
claudication symptoms.  


A September 1996 VA hospital summary shows the veteran 
underwent aortofemoral bypass surgery for peripheral 
vascular disease with claudication and clots.  The surgery 
was preformed without complications.  He tolerated the 
procedure.  Physical examinations were nonrevealing for 
hearing loss or eye disability.  

VA medical records dated in 1997 refer to the presence of 
and treatment for COPD 

In September 1997 the veteran attended a hearing before a 
hearing officer at the RO on the issues of entitlement to an 
increased evaluation for a low back disability and TDIU.  
The hearing transcript is on file.  

In November 1997 the RO denied entitlement to service 
connection for status post aorto-bifemoral bypass for 
claudication and peripheral vascular disease.  The RO noted 
that peripheral vascular disease was not present in active 
service or first manifested until many years postservice.  
The veteran was notified of the decision but did not file a 
timely appeal with respect to such disability.

A December 1997 VA hospital summary shows the veteran 
underwent left aorto-bifemoral limb thrombectomy with 
revision.  No postoperative complications were noted.  At 
discharge he was to return for follow-up through the 
vascular clinic.

A June 1998 VA medical record shows the veteran reported 
having an episode of right eye pain one year earlier with 
intermittent right eye pain since then.  Following 
examination assessment revealed possible ischemia related to 
coronary artery disease, bilateral blepharitis, emmetropia 
and presbyopia.  

An October 1998 VA hospital summary refers to coronary 
artery disease, COPD, peripheral vascular disease and prior 
aortofemoral bypass with right iliac stent in September 
1996. 

A VA hospital Summary in March 1999 shows treatment of acute 
occlusion of aortofemoral bypass and status post 
thrombectomy.

A January 2000 VA orthopedic examination report shows a 
history of multiple back injuries in active service.  It was 
noted that because of severs chronic low back pain the 
veteran had undergone a lumbar laminectomy in 1982.  Since 
this surgery he had had intermittent episodes of chronic 
pain.  He claimed that the back pain had become 
progressively worse over the past several years.

On physical examination the veteran was described as in no 
acute distress.  The lumbar spine revealed the presence of a 
9 centimeter midline scar in the lower lumbar area.  There 
was effacement of the normal lumbar lordotic curve.  Range 
of motion of the lumbosacral spine was as follows;  flexion 
to 15 degrees; extension to 5 degrees; lateral bending to 
the right to 15 degrees and to the left 5 degrees; rotation 
to the right to 10 degrees and to the left 15 degrees.  

Knee jerks were 2-plus bilaterally.  Straight leg raising 
was positive at 20 degrees.  The extensor hallucis longus 
was 5/5, bilateral.  Flexor hallucis longus was 5/5, 
bilaterally.  Dermatome evaluation of the lower extremities 
revealed no sensory deficits.  Gait was described as slow 
and guarded.  X-rays revealed degenerative arthritis 
involving all of the facet joints in the lumbosacral area of 
the spine.  A large laminar defect was noted at the L4-L5 
level on the left side.  Diagnoses were symptomatic 
degenerative arthritis of the lumbosacral spine and 
residuals of lumbar laminectomy.  

A March 2000 VA orthopedic examination report shows the 
claims file, medical record and x-ray reports were reviewed 
by the examiner.  It was noted as history that the veteran 
was involved in a hit and run accident in 1966 while on 
active duty.  He underwent one week of hospitalization and 
months of physical therapy.

Also, it was noted that in 1982 he had undergone an L4-5 
laminectomy for continued complaints of back spasm and pain.  
He continued to complain of back spasm.  He also noted 
numbness in the medial aspect of the proximal lower 
extremities as well as leg cramping in a similar 
distribution.  

These symptoms worsened if he had any kind of jolt to the 
leg such as stepping off a curb or jumping.  He denied any 
cramping since his latest vascular surgery.  He noted that 
his back pain occasionally radiated down the right extremity 
when more severe.  

The examiner noted a history of multiple vascular procedures 
in the lower extremities, including an aorto-bifemoral 
bypass, thrombectomy and bilateral aorto-bifemoral 
thrombectomy in the late 1990's.  He also was noted to have 
undergone coronary angiography in 1998.  The veteran noted 
that prior to his vascular surgery he had severe leg cramps 
and pain with absent pulses.  Currently, he noted being able 
to walk approximately one-half mile per day with the onset 
of cramps midway.  

On examination the veteran was described as cooperative but 
often showed manifestations of pain during the examination 
of his back and lower extremities.  There was no level of 
decreased sensation, although he complained of hyperesthesia 
in the upper lumbar region around approximately L1 to L3.  
On percussion of the spine there was point tenderness at 
that level and lesser tenderness to palpation of the iliac 
region at that level.

On strength testing, strength was 5/5 in the iliopsoas, 
quadriceps, hamstrings, foot dorsiflexors and foot plantar 
flexors bilaterally, with normal muscle bulk.  There 
appeared to be increased tone in the lower extremities, 
although it was felt might be in part due to incomplete 
relaxation on the veteran's part.  On sensory testing, pin 
was intact throughout, but was felt as sharper than in other 
regions, in the medial aspect of both forelegs in an 
approximately L2-L3 distribution.  Proprioceptor sense was 
intact in both feet and vibratory sense was slightly 
decreased in both lower limbs in the feet.  

On straight leg raising he complained of significant pain on 
elevation of both legs to approximately 30 to 40 degrees, 
which worsened on dorsiflexion but did not produce radiation 
of pain down either leg.  Deep tendon reflexes were two to 
three plus in the patella and Achilles tendon bilaterally in 
the lower extremities and plantar responses flexor on both 
sides.  

On gait testing he was able to ambulate with a slightly 
stiff walk but without evidence of paresis.  He could tandem 
walk, heel and toe walk on either side if he held his arms 
extended for balance.  He declined hopping on either side 
due to complaints of pain.  

Impression revealed evidence of pain and atypical neurologic 
findings referable to approximately the L2 level and 
peripheral vascular disease producing claudication and lower 
extremity pain on exercise.

The examiner noted that the veteran's most prominent and 
clear-cut complaint was that of pain and cramping 
precipitated by exercise.  It was noted that he had multiple 
bypass procedures or embolectomies and it was likely that 
his component of pain was due to claudication with exercise.

The examiner noted that the neurologic examination was 
atypical as  the veteran described sensation as increased at 
the level of his back and in the region of approximately the 
L2 distribution, but had preserved reflexes and muscle 
strength.  The examiner noted it was possible the veteran 
had long term inflammation or injury to L2 (or possibly L1 
through L3) nerve roots due to the finding of hyperesthesia.  
The examiner opined that the neurologic symptoms were 
unrelated to active duty.  

In September 2001 the veteran and spouse attended a hearing 
before the undersigned in Washington D.C.  The hearing 
transcript is on file.  The issues discussed at the hearing 
were entitlement to service connection for an artery 
condition, and entitlement to an increased evaluation for 
residuals of a dorsolumbar spine injury and entitlement to a 
TDIU.  

A June 2002 VA orthopedic examination report shows the 
examiner reviewed the veteran's claims file.  It was noted 
as significant medical history that following separation 
from active duty he incurred a lifting injury in 1982 at 
work.  

His back hurt so much he later underwent an L4 diskectomy, 
laminectomy and foraminotomy for an L4-5 herniated disk with 
a left L4 radiculitis.  He noted claudication from 
peripheral vascular disease markedly limited his activity.  
He noted having a back brace but had not used it for a long 
time.  He had no neck brace.  He had been on permanent SSA 
disability since 1983.  

On physical examination the lumbar and thoracic spine was 
negative for muscle spasm or deformity.  A well-healed 
surgical scar was noted in the lower lumbar area.  Range of 
motion revealed seven degrees of right and left lateral 
bending; 32 degrees of right and left lateral turning; 20 
degrees of forward flexion and 18 degrees extension.  Motor 
and sensory examination of the lower extremities was intact.  
Knee reflex examination was intact.  Ankle reflex was absent 
bilaterally.  Straight leg raising caused groin pain but no 
posterior thigh pain.  

Diagnoses include degenerative joint disease and 
degenerative disk disease of the lumbar spine without 
radiculopathy with intermittent radiculitis of the left 
lower extremity and status post L4-5 diskectomy and 
laminectomy in 1982.  Also noted was degenerative joint 
disease of the thoracic spine, mild. 

A July 2002 VA pulmonary examination report shows the 
veteran's claims file was revived by the examiner.  
Following examination the examiner opined that the veteran's 
COPD was not related to active service.

A July 2002 VA cardiovascular examination report shows the 
examiner reviewed the veteran's claims file.  Following 
examination the examiner opined that there was no 
relationship between the veteran's coronary artery disease 
and active military service.

A July 2002 VA audiometry examination report shows the 
examiner reviewed the veteran's claims file.  Following 
examination the presence of a bilateral sensorineural 
hearing loss, progressive over time was noted.  The examiner 
noted that the hearing loss appeared to be cochlear in 
nature; however, it was noted that continued decline was not 
consistent with acoustic trauma.  

Rather, it was more consistent with presbycusis and other 
non-acoustic disorders.  Also, the examiner opined that the 
hearing loss was not related to surgery or treatment 
performed by VA at any time.  

A July 2002 VA arterial vascular examination report shows 
that the examiner reviewed the veteran's claims file.  
Following an examination the examiner noted the diagnosis of 
artery condition with clots and claudication/peripheral 
vascular disease with no evidence of any connection to the 
veteran's active military service.  

An August 2002 VA eye examination report shows the examiner 
reviewed the veteran's claims file.  In reviewing the 
service medical records it was noted that ocular tests in 
service were completely normal bilaterally, despite the 
veteran's complaints of eye symptoms at separation.  
Following an eye examination the diagnoses were intermittent 
eye pain and blurred vision complaints without ocular cause 
demonstrated for complaints.  The examiner recorded that it 
was not likely the symptoms had been caused by surgery and 
treatment in 1996.  Also noted was refractive error with 
pterygium, right eye and pinguecula, left eye.


Criteria
New and material evidence

An application, formal or informal, which has been allowed 
or disallowed by the agency of original jurisdiction, 
becomes final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 C.F.R. 
§ 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A.  § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely 
filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200.


A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
on all field offices of the Department of Veterans Affairs 
as to conclusions based on the evidence on file at the time 
VA issues written notification in accordance with 
38 U.S.C.A. § 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in 
§ 3.105 of this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991& USP. 2002); 38 
C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(CAFC) noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).




In Kutscherousky v. West, 12 Vet. App. 369 (1999), the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
CAFC decision in Hodge.

The Board does not have jurisdiction to consider a 
previously adjudicated claim unless new and material 
evidence is presented.  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).  

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A.  
§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

If the disorder is coronary artery disease or 
bronchiectasis, service connection may be granted if 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).


The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence 
showing post-service continuity of symptomatology; and (c) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 65 
(1995) (citing Savage v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the 
asserted continuous symptomatology was the sworn testimony 
of the appellant himself and when "no" medical evidence 
indicated continuous symptomatology.  McManaway, 13 Vet. 
App. At 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a 
chronic condition must still provide a medical nexus between 
the current condition and the putative continuous 
symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, 
the claimant cannot succeed on the merits of the claim.  
Voerth, 13 Vet. App. At 120.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2002).

38 C.F.R. § 3.385, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).

When hearing loss is not initially manifested during service 
or within the presumptive period, "direct" service 
connection may also be established by evidence demonstrating 
that the disease was in fact incurred or aggravated by 
service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).


38 U.S.C.A. § 1151

The statutory criteria applicable to claims for benefits 
under the provisions of 38 U.S.C.A. § 1151, underwent a 
significant revision effective October 1, 1997, for claims 
filed on or after that date.  Here, in December 2001 the 
Board determined that the veteran's claims under 1151 were 
received after October 1, 1997.  The Board remanded such 
issues for development including pertinent examinations with 
opinions under the new criteria.  Thus, this claim must be 
decided under the current, post-October 1, 1997, version of 
38 U.S.C.A. § 1151.  VAOPGCPREC 40-97.

The provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2002) provide, in pertinent part, that:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-(1) the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title,  and the proximate cause of the disability or death 
was--(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical 
or surgical treatment, or examination; or (B) an event not 
reasonably foreseeable;

38 U.S.C.A. § 1151 (West Supp. 2002).

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A.  § 1151 must be supported by 
medical evidence of additional disability from VA 
hospitalization, or medical or surgical treatment, the 
results of which were not reasonably foreseeable.   In the 
alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth above.


Increased Evaluation

Disability evaluations are determined by the application of 
a schedule of ratings which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2002).





When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2002).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2002).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. Functional impairment of a joint due to pain, 
weakness, excess fatigability, incoordination, restriction 
of movement, or instability, may result in disability even 
though the diagnostic code under which the veteran is rated 
does not specifically contemplate all of these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40. Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on 
movement. 38 C.F.R. § 4.45.




The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased. 38 C.F.R. § 4.59.

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 417 (1995).

The Board notes in accordance with the provisions of 38 
C.F.R. § 4.14 the evaluation of the same disability under 
various diagnoses is to be avoided. Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are 
included in the appropriate bodily systems for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.

A noncompensable evaluation may be assigned for slight 
limitation of motion of the dorsal spine; 10 percent when 
moderate or severe.  38 C.F.R. § 4.71a; Diagnostic Code 5291 
(2002).

A 30 percent evaluation may be assigned for unfavorable 
ankylosis of the dorsal spine; 20 percent when favorable.  
38 C.F.R. § 4.71a; Diagnostic Code 5288 (2002).

A maximum 40 percent schedular evaluation is provided when 
limitation of motion of the lumbar spine is severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.

Alternatively, evaluations are assignable for lumbosacral 
strain.  A maximum 40 percent schedular rating is assignable 
when severe, with listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

A 50 percent evaluation is provided for unfavorable 
ankylosis of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic 
Code 5289.

Intervertebral disc syndrome may be rated as follows: 60 
percent when pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief; 40 percent, when severe, 
recurring attacks, with intermittent relief; 20 percent, 
when moderate, recurring attacks; 10 percent, when mild; 0 
percent, when postoperative, cured.  38 C.F.R. § 4.71a; 
Diagnostic Code 5293 (effective prior to September 23, 
2002).

Intervertebral disc syndrome may be rated as follows: 60 
percent, with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months; 40 
percent, with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; 20 percent, with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; 10 percent, 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.

Note (1): For purposes of evaluation under 5293, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 
2002).

The VA Office of the General Counsel has determined that the 
rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 
38 C.F.R. §§ 4.40, 4.45, 4.59 should be applied to a 
veteran's disability under Diagnostic Code 5293.

However, a corollary of the decision is that ratings cannot 
be assigned for both limitation of motion and intervertebral 
disc syndrome without violating the prohibition against 
pyramiding of ratings because intervertebral disc syndrome 
has been found to complicate limitation of motion.  
VAOPGCPREC 36-97.

A 100 percent evaluation may be assigned for residuals of a 
vertebral fracture with cord involvement, bedridden, or 
requiring long leg braces.  Special monthly compensation is 
considered with lesser involvements and rated for limited 
motion, nerve paralysis.  A 60 percent evaluation may be 
assigned without cord involvement, abnormal mobility 
requiring neck brace (jury mast).  In other cases, a rating 
is assigned in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity 
of vertebral body.  38 C.F.R. § 4.71a; Diagnostic Code 5285 
(2002).

A 100 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement) 
(Bechterew type).  A 60 percent evaluation may be assigned 
at an unfavorable angle.  38 C.F.R. § 4.71a: Diagnostic Code 
5286 (2002).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When, after consideration of all the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the CAVC in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the veteran applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  



The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing 
specific provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to 
the veteran.  Therefore, the amended duty to assist law 
applies.  Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

Importantly, the record shows that in December 2001 the 
Board cited to the VCAA. Moreover, in its October 2002 
supplemental statement of the case to the veteran, the RO 
specifically acknowledged that the veteran's claims were 
specifically considered under this new law.

Such notice sufficiently placed the veteran on notice of 
what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 01-997 (U.S. 
Vet. App. June 19, 2002).

Also, the Board notes that the RO considered the veteran's 
claim of entitlement to an increased evaluation for his 
dorsolumbar spine injury residuals under both the previous 
and amended criteria effective in September 2002.  Thus, 
Board may do so likewise without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The record presently consists of private and VA medical 
records with special pertinent VA examination reports and 
medical opinions.  Also, the veteran attended a hearing 
before a hearing officer at the RO in September 1997 and 
before the undersigned Member of the Board in Washington, DC 
in September 2001.  


Copies of the hearing transcripts are on file.  The 
extensive record provides a complete basis for determining 
the issues on appeal.  

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claims is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002))' 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Lastly, this is not a case in which the VCAA has been 
applied in the first instance.  See generally Bernard, 
supra.  As noted above, the RO has provided, apprised the 
veteran, as considered his claims under the new law.

As discussed above, the Board has reviewed the evidence of 
record and determined that all notification and development 
actions required by the new law and the implementing 
regulations have been completed in full.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case, such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


New and Material Evidence

The veteran seeks to reopen claims for service connection 
for hearing loss and status post aortofemoral bypass for 
peripheral vascular disease with claudication and clots, 
which the RO denied in September 1995 and November 1997, 
respectively. 

The Board points out that the evidence submitted since the 
RO rating decisions continue to refer to the presence of a 
bilateral hearing loss and status post aortofemoral bypass 
for peripheral vascular disease with claudication and clots.  

Importantly, the Board notes that the medical evidence 
submitted in support of the veteran's claims include 
competent VA medical opinions essentially finding no 
etiologic relationship between his hearing loss and 
aortofemoral bypass for peripheral vascular disease with 
claudication and clots and service.  The veteran has 
presented no competent medical evidence to the contrary.

The evidence in support of the veteran's claim that he has 
hearing loss and status post aortofemoral bypass for 
peripheral vascular disease with claudication and clots due 
active duty consists of his own contentions and other lay 
statements.  As a layman, however, he is not competent to 
provide evidence requiring medical expertise.  See Grottveit 
v. Brown, 5 Vet. App.

The added evidence does not bear directly and substantially 
on the specific issue at hand, and is either cumulative or 
redundant; and by itself or in combination with the other 
evidence, is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's 
claims.  The additional evidence is not both new and 
material.  Accordingly, the veteran's claims of entitlement 
to service connection for hearing loss and status post 
aortofemoral bypass for peripheral vascular disease with 
claudication and clots are not reopened.  38 C.F.R. 
§ 3.156(a).


Service Connection

A comprehensive review of the veteran's service medical 
records discloses that they are silent for objectively 
demonstrated coronary artery disease, COPD, and an eye 
disorder for VA compensation purposes.  

All pertinent clinical evaluations in service and at final 
separation examination were normal.  The was no pertinent 
evidence of the above until many years thereafter.

Significantly, the Board notes that probative competent VA 
medical opinions from cardiology, pulmonary and ocular 
medical specialists essentially demonstrate no evidence of 
an etiologic relationship or nexus between any present 
coronary artery disease, COPD, and eye disability as first 
shown many years postservice to active service.  Moreover, 
there is no evidence of presumptive disease to a compensable 
degree during the first post service year.

Importantly, there is no medical opinion of record in this 
case which relates the onset of any coronary artery disease, 
COPD, and an eye disability to active service. 

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to 
him through his senses.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  

However, as a layperson, the veteran is not competent to 
provide the required nexus evidence or express an opinion as 
to etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) and Grottveit v. Brown, 5 Vet. App. 91 (1993).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether 
any coronary artery disease, COPD, and eye disability the 
veteran may have is related to active service.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for coronary artery 
disease, COPD, and eye disability. Gilbert, 1 Vet. App. at 
53.


38 U.S.C.A. § 1151

The veteran's claim for compensation benefits pursuant to 
the provisions of 
38 U.S.C.A. § 1151 is noted to have been filed after October 
1, 1997.  Accordingly, the criteria applicable to the 
veteran's case are those made effective October 1, 1997.  
VAOPGCPREC 40-97.

On October 1, 1997, the provisions of 38 U.S.C.A. § 1151 
were amended to include the requirement of fault, requiring 
that additional disability be the result of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or that 
an event not reasonably be foreseeable.

The veteran seeks compensation benefits for an eye 
disability and hearing loss as a result of status post 
aortofemoral bypass undertaken by VA in September 1996.

Importantly, the record demonstrates that following a 
comprehensive review of the claims file on recent special VA 
eye and audiology examinations in 2002, the VA examiners 
essentially opined that there was no relationship between 
any present hearing loss and eye disabilities and the 
treatment and hospitalization rendered by VA in September 
1996 or any other VA treatment.  

Importantly, there is no medical opinion of record in this 
case which indicates that the veteran developed additional 
eye and hearing loss disability resulting from carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault by VA, or that it was an event not reasonably 
foreseeable.  

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to 
him through his senses.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, as a layperson, the veteran is not 
competent to provide the required nexus evidence or express 
an opinion as to etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) and Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Neither is the Board competent to supplement the 
record with its own unsubstantiated medical conclusions as 
to whether any additional eye and hearing loss disability 
the veteran may have is related to VA hospitalization, 
medical or surgical treatment, or examinations.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

Since the veteran has not submitted medical, or otherwise 
competent evidence showing that he developed additional eye 
and hearing loss disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA in furnishing 
him treatment; or that any such current disability was an 
event not reasonably foreseeable, the appeal is denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for eye and hearing loss disability.  
Gilbert, 1 Vet. App. at 53.


Increased evaluation

The veteran maintains that his service-connected residuals 
of dorsolumbar spine injury warrant the assignment of an 
increased evaluation.  The Board recognizes that in 1986 the 
Board denied entitlement to service connection for 
coexisting herniated nucleus pulposus postoperative with 
laminectomy, diskectomy and foraminectomy at L4-L5 with 
residual surgical scarring due to an intercurrent 
postservice injury.  Also, the record suggests the presence 
of a degenerative disc disease process of the lumbar spine 
for which service-connection is not in effect.  

In March 2000, a VA orthopedic specialist essentially 
determined than any present neurologic symptoms were 
unrelated to active service.  

The Board points out that the symptoms and manifestations 
relating to coexisting nonservice connected low back 
disabilities may not be considered in determining 
entitlement to an increased evaluation for service-connected 
residuals of dorsolumbar spine injury.  38 C.F.R. § 4.14.  

Residuals of the dorsolumbar spine injury with traumatic 
arthritis are currently evaluated at the maximum 40 percent 
evaluation under Diagnostic Code 5292, based on severe 
limitation of motion of the lumbar spine.  

In order to warrant the next higher rating of 50 percent 
under Diagnostic Code 5289, the evidence must demonstrate 
unfavorable ankylosis of the lumbar spine.  Significantly, 
the Board notes that the multiple VA orthopedic examination 
reports of record fail to objectively demonstrate service-
connected lumbar spine disability that meets or more nearly 
approximates unfavorable ankylosis of the lumbar spine.  
Accordingly, an evaluation greater than 40 percent for the 
lumbar spine disability is not warranted. 

The RO has considered an increased evaluation for the 
veteran's lumbar spine disability under the criteria of 
Diagnostic Code 5293.  Their consideration is obviously on 
the basis of a higher level of disablement by analogy to 
pronounced disablement contemplated for intervertebral disc 
syndrome which would warrant a 60 percent evaluation under 
Diagnostic Code 5293.  

As noted earlier, the probative, competent medical evidence 
fails to show manifestations of intervertebral disc syndrome 
or level thereof as reflective of the service-connected low 
back disability.  Accordingly, entitlement to an increased 
evaluation on an analogous basis for the low back disability 
is not warranted. 

The Board considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, and DeLuca, 8 Vet. App. at 205-206.  
However, the veteran is already in receipt of the maximum 
schedular evaluation for limitation of motion of the lumbar 
spine under Diagnostic Code 5292.  Accordingly, the criteria 
for assignment of an increased evaluation on the basis of 
functional loss due to pain are not for application.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Additionally, the Board notes that an increased evaluation 
with application of the diagnostic criteria for vertebral 
fractures and ankylosis is not warranted as such have not 
been demonstrated to be a feature of the veteran's service-
connected disability of the lumbar spine.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5285, 5286, 5289.

Significantly, the Board notes that it is clear from the 
history of the veteran's service-connected back disability 
that service connection is in effect for residuals of injury 
of the dorsal or thoracic spine.  

While there have been no specific findings addressing the 
degree of limitation of motion of the dorsal spine, the 
Board notes that it is clear from the veteran's current 
condition that no purpose would be served in remanding this 
case for an additional VA examination to ascertain the 
degree of limitation of motion of the dorsal spine alone.  

Dorsal spine motion is generally measured coincident with 
lumbar spine range of motion.  Since the record shows severe 
limitation of motion of the lumbar spine which is also 
contemplative of dorsal spine motion, the Board concludes 
that the evidence sufficiently justifies the assignment of a 
separate 10 percent evaluation for service-connected dorsal 
spine injury manifested by moderate to severe limitation of 
motion under Diagnostic Code 5291.  The record is absent any 
objective evidence demonstrating favorable ankylosis of the 
dorsal spine thereby warranting a 20 percent evaluation 
under Diagnostic Code 5288.  


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories 
of entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reading such conclusion on its own.  In 
the veteran's case at hand, the RO considered the criteria 
for assignment of an extraschedular rating.  

The Board finds that higher ratings for the dorsal and 
lumbar spine disabilities discussed in the paragraphs above 
on an extraschedular basis pursuant to 38 C.F.R. § 
3.321(b)(1) (2002) are not appropriate.

It is clear that the disabilities at issue have not rendered 
the veteran's clinical picture unusual or exceptional in 
nature, have not markedly interfered with employment, and 
have not required frequent inpatient care as to render 
impractical the application of regular schedular standards, 
thereby precluding respective grants of entitlement to 
increased evaluations on an extraschedular basis.  


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claims of entitlement to service connection 
for bilateral hearing loss and status post aortofemoral 
bypass for peripheral vascular disease with claudication and 
clots, the appeal is denied.

Entitlement to service connection for coronary artery 
disease, COPD, and an eye disability is denied.

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for disability of the eyes, 
and bilateral hearing loss is denied. 

Entitlement to an evaluation in excess of 40 percent for 
residuals of a lumbar spine injury is denied. 

Entitlement to a separate compensable evaluation of 10 
percent for residuals of a dorsal spine injury is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.

		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

